DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims have overcome the prior 35 U.S.C. 101 rejection.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 01/26/2022, the following has occurred: claims 1, 12, and 17 have been amended; claims 2-11, 13-16, and 18-20 have remained unchanged; and no new claims have been added.
Claims 1-20 are pending.
Effective Filing Date: 11/29/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant amended the claims to overcome the previous 101 claim rejections by integrating the abstract idea into a practical application rooted in the technological field of augmented reality devices. Accordingly, Examiner withdraws the previous 101 rejections.

35 U.S.C. 103 Rejections:
Applicant amended the claims and then argued with respect to the newly amended claim limitations describe the displaying of treatment information over the body of the patient. These amendments required additional citations from the previously used art and may be further seen below in the 35 U.S.C. 103 rejection section. However, to summarize, there are now two steps which recite points over a problem area on the body of a patient. These required an additional citation from the Casas reference as Casas teaches of displaying information over a target portion of a patient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,888,399 to Kopelman in view of U.S. 2019/0343717 to Yim further in view of W.O. 2017/106770 to Vaughn further in view of U.S. Patent No. 10,742,949 to Casas.
As per claim 1, Kopelman et al. teaches a computer-implemented method comprising:
--receiving an identification of a problem area provided by a user; (see: 510 of FIG. 5 and column 33, lines 7-19 where the invention receives image data of the problem area)
--generating an output of the suggested treatment points, the output comprising a real time augmented display, on an augmented reality device, of the suggested treatment points over the problem area, wherein the output transmits the suggested treatment points to the user; (see: column 13, lines 5-15 where there is a planning mode that generates a suggested treatment plan. The plan includes suggested procedures to specific teeth (suggested treatment points). This information is displayed in AR over a modeled portion of the body of the patient)
--monitoring real time treatment responses of the patient; (see:  FIG. 5 and column 3, lines 32-50 where treatment (which includes the patient’s teeth’s reaction to the treatment) is monitored in real time)
--analyzing the treatment responses through the augmented reality device capable of monitoring real time images of the patient; (see:  FIG. 5 and column 3, lines 32-61 where analysis of the treatment response (real time dental arch response based on treatment applied to it) is occurring to determine a visual overlay that facilitates treatment)
--generating real time adjusted treatment points based on the analyzing; (see: column 32, lines 2-12 where there is a visual overlay that is updated in real time. This overlay consists of the adjusted treatment points) and
--generating an adjusted output comprising an augmented display of the adjusted treatment points over the problem area (see: column 33, lines 35-38 where there is an altered treatment plan determined based on a deviation. Also see: column 34, lines 3-14 where there is an overlay in AR. The augmented display here displays the information over a model of a portion of the body, and this is done outside of the problem area (oral cavity) as explained in column 52, lines 44-48).
Kopelman et al. may not further, specifically teach:
1) --receiving instructions for treating the problem area from a server, the instructions including at least suggested treatment points, the suggested treatment points comprising a technique of treatment, from a plurality of techniques, and a specific location to conduct the treatment, wherein the instructions for treating the problem area are based on a treatment skill level of the user;
2) --the treatment responses comprising biometric responses, from biometric sensors, and treatment gestures at the problem area;
3) --generating treatment records based on the treatment responses and the adjusted treatment points, wherein the treatment records indicates a result of the suggested treatment points;
4) --transmitting the treatment records to the server to enable the server to generate a treatment template of the patient, wherein the treatment template is used to generate future instructions for treating the problem area; and
5) --generating an output over the problem area on the body of the patient.

Yim teaches:
1) --receiving instructions for treating the problem area from a server, the instructions including at least suggested treatment points, (see: paragraphs [0060] and [0061] where there is usage of a server and that the results (standard template) are transmitted to remote clients. Also see: paragraph [0057] where the acupoint information (suggested treatment points) is part of the template) the suggested treatment points comprising a technique of treatment, from a plurality of techniques, and a specific location to conduct the treatment, (see: paragraphs [0061] and [0070] where there are specific locations to conduct the treatment of acupoints/meridian pathways. Also see: paragraph [0074] where the acupoints include information such as depths and angles (treatment techniques)) wherein the instructions for treating the problem area are based on a treatment skill level of the user; (see: paragraphs [0057] and [0088] where there are instructions based on the skill level of the practitioner).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) receiving instructions for treating the problem area from a server, the instructions including at least suggested treatment points, the suggested treatment points comprising a technique of treatment, from a plurality of techniques, and a specific location to conduct the treatment, wherein the instructions for treating the problem area are based on a treatment skill level of the user as taught by Yim in the method as taught by Kopelman et al. with the motivation(s) of improving the accuracy and safety of the treatment (see: paragraphs [0057] and [0144] of Yim).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the problem area and treatment as taught by Yim for the problem area and treatment as disclosed by Kopelman et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Kopelman teaches of receiving information for a problem area of teeth and displaying treatment information related to the teeth, thus one could substitute wherein the problem area and treatment are for another part of the body to obtain predictable results of enhancing the treatment process for areas of the body using augmented reality. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Vaughn teaches:
2a) --the treatment responses comprising biometric responses, from biometric sensors; (see: paragraphs [0169] – [0171] where digital diagnostics can comprise of data collected from the patient or a caregiver. The data sources an include video capture of active data such as body movements. Further see: paragraphs [0177] – [0178] where biosensor data is gathered and provided to the therapeutic module and diagnostic module in order to initially diagnose the subject, determine treatment of the subject, modify treatment of the subject, and monitor the subject subsequent to the treatment)
3) --generating treatment records based on the treatment responses and the adjusted treatment points, (see: paragraph [117] where the therapeutic module is generating an updated personal treatment plan (part of the treatment records) for the subject based on the diagnostic data (treatment response) and the updated diagnostic data (adjusted treatment points). Also see: paragraph [19]) wherein the treatment records indicates a result of the suggested treatment points; (see: paragraph [117] where updated subject data may be received in response to a feedback data that identifies a response resulting from a treatment plan. Results of the treatment plan are being received as information that is used as records. Also see: paragraph [19]. The suggested treatment points are the points that the diagnostic data is gathered from) and
4) --transmitting the treatment records to the server to enable the server to generate a treatment template of the patient, (see: paragraph [37] where the updated user profile (treatment records) is being transmitted to a remote server. Also see: paragraph [197] where the diagnosis module may load a previously saved assessment model (treatment template) from memory and/or a remote server configured to store the model. The updated user profile and assessment model which is stored at a server is being used to generate a template of the patient where the template is the model related to the patient) wherein the treatment template is used to generate future instructions for treating the problem area (see: paragraph [0035] where updated therapeutic instructions are received from the server. Future instructions are being generated for treatment).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) generate treatment records based on the treatment responses and the adjusted treatment points, wherein the treatment records indicates a result of the suggested treatment points and 4) transmit the treatment records to the server to enable the server to generate a treatment template of the patient, wherein the treatment template is used to generate future instructions for treating the problem area as taught by Vaughn in the method as taught by Kopelman et al. and Yim in combination with the motivation(s) of delivering personalized treatment (see: paragraph [35] of Vaughn).

Casas teaches:
2b) --the treatment responses comprising biometric responses, from biometric sensors, and treatment gestures at the problem area; (see: column 35, lines 26-55 where gestures are recognized by motion tracking software in real time. Also see: column 31, lines 12-24 where ultrasound probe positioning is tracked during a procedure) and
5) --generating an output over the problem area on the body of the patient (see: column 3, lines 25-29 and column 18, lines 41-43 where virtual graphics are being displayed over a target area over the body of a patient).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 2b) the treatment responses comprise treatment gestures at the problem area and 5) generate an output over the problem area on the body of the patient as taught by Casas in the method as taught by Kopelman et al., Yim, and Vaughn in combination with the motivation(s) of allowing for precise and intuitive guiding for positioning instruments and devices 138 during treatment/a procedure (see: column 35, lines 30-32 of Casas).

As per claim 2, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 1, see discussion of claim 1. Kopelman et al. further teaches wherein receiving the identification of the problem area provided by the user includes receiving an image of the problem area (see: 2710 of FIG. 27 where images of the patient’s face are received).

As per claim 3, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 2, see discussion of claim 2. Kopelman et al. further teaches wherein the generated output of the suggested treatment points includes the suggested treatment points displayed over the image of the problem area (see: FIG. 2 where the suggested areas of interest (suggested treatment points) are outputted via an overlay).

As per claim 7, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 1, see discussion of claim 1. Kopelman et al. and Yim in combination may not further teach wherein monitoring the real time treatment responses comprises:
1) --receiving the biometric responses from biometric sensors; 
2) --determining treatment gestures of the user, wherein treatment gestures include treatment gestures included in the suggested treatment points; and
3) --generating a user treatment response based on at least one of the biometric responses and the treatment gestures.
Vaughn further teaches wherein monitoring the real time treatment responses comprises:
1) --receiving the biometric responses from biometric sensors; (see: paragraphs [169] - [171] where data sources are actively being captured using sensors, etc. and this data is the data that is used in the diagnosis and treatment. Thus, the responses to the treatment are being monitored in real time. The responses also comprise at least on of biometric sensor response data) and
3) --generating a user treatment response based on at least one of the biometric responses and the treatment gestures (see: paragraphs [19] and [117] where updated diagnostic data (user treatment response) is generated and diagnostic data is based at least from the sensor (biometric response)).
Casas further teaches:
2) --determining treatment gestures of the user, wherein treatment gestures include treatment gestures included in the suggested treatment points (see: column 35, lines 26-55 where gestures are recognized by motion tracking software in real time. Also see: column 31, lines 12-24 where ultrasound probe positioning is tracked during a procedure).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 7, see discussion of claim 7. Kopelman et al., Yim, and Vaughn in combination may not further teach wherein the treatment gestures of the user further includes a pressure level of the treatment gesture.
Casas further teaches wherein the treatment gestures of the user further includes a pressure level of the treatment gesture (see: column 31, lines 38-49 where the pressures done by a surgeon’s fingers and joints are being detected for gestures).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 7, see discussion of claim 7. Kopelman et al. and Yim in combination may not further teach wherein generating adjusted treatment points is in response to determining that the user treatment response is negative, wherein a negative user treatment response indicates that the suggested treatment points did not help the user.
Vaughn further teaches wherein generating adjusted treatment points is in response to determining that the user treatment response is negative, wherein a negative user treatment response indicates that the suggested treatment points did not help the user (see: paragraph [39] where the updated diagnostic data is based on the feedback data that identifies the response resulting from the personal therapeutic treatment plan. Also see: paragraph [284] where therapy is adjusted to improve the response. Typically when treatment is not working and if the response is not ideal, therapy is adjusted to improve results).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 1, see discussion of claim 1. Kopelman et al. and Yim  in combination may not further, specifically teach wherein the treatment records comprise the biometric responses and the treatment gestures resulting from the suggested treatment points and biometric responses in response to the adjusted treatment points.
Vaughn further teaches wherein the treatment records comprise the biometric responses resulting from the suggested treatment points and biometric responses in response to the adjusted treatment points (see: paragraphs [169] - [171] where data sources are actively being captured using sensors, etc. and this data is the data that is used in the diagnosis and treatment. Thus, biometric responses are being monitored. Also see: paragraph [19] and [117]. Results of the treatment plan and updated treatment plan are being received as information that is used as records).
Casas further teaches the treatment gestures as being data that is tracked (see: column 35, lines 26-55 where gestures are recognized by motion tracking software in real time. Also see: column 31, lines 12-24 where ultrasound probe positioning is tracked during a procedure).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 1, see discussion of claim 1. Kopelman et al. and Yim in combination may not further, specifically teach wherein generating the treatment records comprises:
--analyzing the real time treatment responses to determine an overall result of the suggested treatment points.
Vaughn further teaches wherein generating the treatment records comprises:
--analyzing the real time treatment responses to determine an overall result of the suggested treatment points (see: paragraph [117] where updated subject data may be received in response to a feedback data that identifies a response resulting from a treatment plan. Results of the treatment plan are being received as information that is used as records. These results are being deemed as overall results. Also see: paragraph [19]. The suggested treatment points are the points that the diagnostic data is gathered from).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Kopelman et al., Yim, Vaughn, and Casas in combination teaches all of the limitations of this claim in the manner that these references were used to reject claim 1. Additionally, Kopelman et al. teaches a system having one or more computer processors (see: column 58, lines 48-62 where there is a processor).

As per claim 13, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the system of claim 12, see discussion of claim 12. Kopelman et al. further teaches wherein receiving the identification of the problem area provided by the user includes receiving an image of the problem area (see: 2710 of FIG. 27 where images of the patient’s face are received).

As per claim 14, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the system of claim 13, see discussion of claim 13. Kopelman et al. further teaches wherein the generated output of the suggested treatment points includes the suggested treatment points displayed over the image of the problem area (see: FIG. 2 where the suggested areas of interest (suggested treatment points) are outputted via an overlay).

As per claim 16, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the system of claim 12, see discussion of claim 12. Kopelman et al. and Yim in combination may not further teach wherein monitoring the real time treatment responses comprises:
1) --receiving the biometric responses from biometric sensors; 
2) --determining treatment gestures of the user, wherein treatment gestures include treatment gestures included in the suggested treatment points; and
3) --generating a user treatment response based on at least one of the biometric responses and the treatment gestures.
Vaughn further teaches wherein monitoring the real time treatment responses comprises:
1) --receiving the biometric responses from biometric sensors; (see: paragraphs [169] - [171] where data sources are actively being captured using sensors, etc. and this data is the data that is used in the diagnosis and treatment. Thus, the responses to the treatment are being monitored in real time. The responses also comprise at least on of biometric sensor response data) and
3) --generating a user treatment response based on at least one of the biometric responses and the treatment gestures (see: paragraphs [19] and [117] where updated diagnostic data (user treatment response) is generated and diagnostic data is based at least from the sensor (biometric response)).
Casas further teaches:
2) --determining treatment gestures of the user, wherein treatment gestures include treatment gestures included in the suggested treatment points (see: column 35, lines 26-55 where gestures are recognized by motion tracking software in real time. Also see: column 31, lines 12-24 where ultrasound probe positioning is tracked during a procedure).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 17, Kopelman et al., Yim, Vaughn, and Casas in combination teaches all of the limitations of this claim in the manner that these references were used to reject claim 1. Additionally, Kopelman et al. teaches a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor on a computing device to cause the computing device to perform a method (see: column 30, lines 45-52 where there is programmable logic).

As per claim 18, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the computer program product of claim 17, see discussion of claim 17. Kopelman et al. further teaches wherein receiving the identification of the problem area provided by the user includes receiving an image of the problem area (see: 2710 of FIG. 27 where images of the patient’s face are received).

As per claim 19, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the computer program product of claim 18, see discussion of claim 18. Kopelman et al. further teaches wherein the generated output of the suggested treatment points includes the suggested treatment points displayed over the image of the problem area (see: FIG. 2 where the suggested areas of interest (suggested treatment points) are outputted via an overlay).

Claims 4-6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,888,399 to Kopelman in view of U.S. 2019/0343717 to Yim further in view of W.O. 2017/106770 to Vaughn further in view of U.S. Patent No. 10,742,949 to Casas as applied to claims 2, 13, and 18, further in view of U.S. Patent No. 9,700,292 to Nawana et al.
As per claim 4, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 1, see discussion of claim 1. The combination may not specifically, further teach:
1) --in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area;
2) --analyzing the user profile to determine historical data of the user, the historical data including historical treatments; and
3) --transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area.

Nawana et al. teaches:
1) --in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area; (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. The historical performance here is determined based on the type of surgery (type of problem area), thus, the historical information (user profile) of the surgeon (user) is identified in response to a determination of a certain surgery)
2) --analyzing the user profile to determine historical data of the user, (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. Historical information of the surgeon is being determined) the historical data including historical treatments; (see: column 44, lines 50-65 where there is historical performance data of surgeries (historical treatments)) and
3) --transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area (see: FIG. 2 and 204 and 304 where the module 204 has information transferred to it from database 304. Also see: column 45, lines 11-13. Also see: column 46, line 65 to column 47, line 4. The limitation “to enable the server to generate the instructions for treating the problem area” is merely intended use).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area, 2) analyze the user profile to determine historical data of the user, the historical data including historical treatments, and 3) transmit the historical data to the server to enable the server to generate the instructions for treating the problem area as taught by Nawana et al. in the method as taught by Kopelman et al., Yim, Vaughn, and Casas in combination with the motivation(s) of improving interventional planning (see: column 3, lines 58-61 of Nawana et al.).

As per claim 5, Kopelman et al., Yim, Vaughn, Casas, and Nawana et al. in combination teach the method of claim 4, see discussion of claim 4. Kopelman et al., Yim, Vaughn, and Casas in combination may not further, specifically teach wherein the user profile comprises the treatment skill level of the user, the treatment skill level indicating a competence of the user in executing treatments.
Nawana et al. further teaches wherein the user profile comprises the treatment skill level of the user, the treatment skill level indicating a competence of the user in executing treatments (see: column 67, line 41 to column 68, line 3 where personnel data exists that indicates the skill level of a particular staff at a certain surgical procedure).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.

As per claim 6, Kopelman et al., Yim, Vaughn, Casas, and Nawana et al. in combination teach the method of claim 5, see discussion of claim 5. Kopelman et al. may not further, specifically teach wherein a skill level of the instructions for treating the problem area corresponds to the treatment skill level of the user.
Yim teaches wherein a skill level of the instructions for treating the problem area corresponds to the treatment skill level of the user (see: paragraphs [0068] where there is information on safe acupuncture provided based on the skill level of a practitioner).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 15, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the system of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein the system is further configured to:
1) --in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area;
2) --analyze the user profile to determine historical data of the user, the historical data including historical treatments; and
3) --transmit the historical data to the server to enable the server to generate the instructions for treating the problem area.

Nawana et al. teaches:
1) --in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area; (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. The historical performance here is determined based on the type of surgery (type of problem area), thus, the historical information (user profile) of the surgeon (user) is identified in response to a determination of a certain surgery)
2) --analyze the user profile to determine historical data of the user, (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. Historical information of the surgeon is being determined) the historical data including historical treatments; (see: column 44, lines 50-65 where there is historical performance data of surgeries (historical treatments)) and
3) --transmit the historical data to the server to enable the server to generate the instructions for treating the problem area (see: FIG. 2 and 204 and 304 where the module 204 has information transferred to it from database 304. Also see: column 45, lines 11-13. Also see: column 46, line 65 to column 47, line 4. The limitation “to enable the server to generate the instructions for treating the problem area” is merely intended use).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area, 2) analyze the user profile to determine historical data of the user, the historical data including historical treatments, and 3) transmit the historical data to the server to enable the server to generate the instructions for treating the problem area as taught by Nawana et al. in the system as taught by Kopelman et al., Yim, Vaughn, and Casas in combination with the motivation(s) of improving surgical and interventional planning (see: column 3, lines 58-61 of Nawana et al.).

As per claim 20, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the computer program product of claim 17, see discussion of claim 17. The combination may not further, specifically teach:
1) --in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area;
2) --analyzing the user profile to determine historical data of the user, the historical data including historical treatments; and
3) --transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area.

Nawana et al. teaches:
1) --in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area; (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. The historical performance here is determined based on the type of surgery (type of problem area), thus, the historical information (user profile) of the surgeon (user) is identified in response to a determination of a certain surgery)
2) --analyzing the user profile to determine historical data of the user, (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. Historical information of the surgeon is being determined) the historical data including historical treatments; (see: column 44, lines 50-65 where there is historical performance data of surgeries (historical treatments)) and
3) --transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area (see: FIG. 2 and 204 and 304 where the module 204 has information transferred to it from database 304. Also see: column 45, lines 11-13. Also see: column 46, line 65 to column 47, line 4. The limitation “to enable the server to generate the instructions for treating the problem area” is merely intended use).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area, 2) analyze the user profile to determine historical data of the user, the historical data including historical treatments, and 3) transmit the historical data to the server to enable the server to generate the instructions for treating the problem area as taught by Nawana et al. in the computer program product as taught by Kopelman et al., Yim, Vaughn, and Casas in combination with the motivation(s) of improving surgical and interventional planning (see: column 3, lines 58-61 of Nawana et al.).

Additional Relevant Art
Examiner would also like to cite U.S. Patent No. 8,866,847 to Bedi, U.S. 2012/0226113 to Pandya, U.S. 2011/0046979 to Tulipano, and J.P. 2005/065812A to Sato as additional, relevant references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626

/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626